October 26, 2015 Filed Via EDGAR Mark A. Cowan, Esq. Senior Counsel U.S. Securities and Exchange Commission Division of Investment Management, Disclosure Review Office treet NE Washington DC 20549 Subject: Franklin Money Fund (File Nos. 002-55029 and 811-02605 - Post-Effective Amendment No. 54) Franklin Templeton Money Fund Trust (File Nos. 033-88924 and 811-08962- Post-Effective Amendment No. 28) Institutional Fiduciary Trust (File Nos. 002-96634 and 811-04267- Post-Effective Amendment No. 50) (each, the “Registrant”) Dear Mr. Cowan: On behalf of each above-referenced Registrant, submitted herewith under the EDGAR system are the Registrant’s responses to the comments of the staff (the “Staff”) of the U.S. Securities and Exchange Commission (the “Commission”) that you provided via telephone to Bruce Bohan on October 14, 2015 with regard to the referenced Post-Effective Amendment to the Registrant’s Registration Statement on Form N-1A, filed with the Commission on August 28, 2015 under the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended (the “1940 Act”) to revise certain strategies in the fund prospectuses of the Franklin Money Fund (to be renamed to “Franklin U.S.
